In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-18-00289-CV

CITY OF FOREST HILL, Appellant                 §    On Appeal from the 17th District
                                                    Court

                                               §    of Tarrant County (017-300244-18)
V.
                                               §    February 28, 2019

JON CHEESBRO, Appellee                         §    Opinion by Justice Birdwell

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order denying City of Forest Hill’s plea to the jurisdiction.

It is ordered that the order of the trial court is reversed, and the case is remanded to

the trial court for further proceedings.

       It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                           SECOND DISTRICT COURT OF APPEALS


                                           By /s/ Wade Birdwell
                                              Justice Wade Birdwell